Spain, J.P.
Appeal from an order of the County Court of Broome County (Smith, J.), entered September 24, 2003, which, inter alia, granted defendant’s motion to dismiss count two of the indictment.
*1019Defendant was charged in a four-count indictment with various crimes arising out of a November 2002 personal injury automobile accident. In September 2003, upon motion by defendant, County Court dismissed count two of the indictment, charging vehicular assault in the second degree, on the ground that it was duplicitous. The within appeal is the People’s appeal from that order.
After two years passed without the People perfecting the within appeal, County Court, on September 23, 2005, dismissed the indictment “in its entirety” on speedy trial grounds, finding that the People’s delay in perfecting the appeal was unreasonable as a matter of law.
The People then filed a notice of appeal from County Court’s September 2005 dismissal of the indictment. We hereby take judicial notice of County Court’s 2005 decision and order and the People’s notice of appeal therefrom and, accordingly, withhold our decision in the within appeal until the appeal from the September 2005 order is perfected, at which time both appeals will be consolidated for a complete review of the issues raised in each.
Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is withheld pending the perfection and our review of the People’s appeal of County Court’s order entered September 23, 2005.